 In the Matter Of UNITED STATES LINES COMPANY-andNATIONALORGANIZATION 'MASTERS,- MATES & PILOTSIn the Matter of UNITED STATES LINES COMPANYandMARINEENGINEERS' BENEFICIAL ASSOCIATIONIn the Matterof UNITED STATES LINES COMPANYandMARINEDIVISION, COMMERCIAL TELEGRAPHERS UNION,A. F. ofL.Cases Nos. R-29055 to R-53207, inclusiveAMENDMENT TO DECISIONANDDIRECTION OF ELECTIONSJanuary 531, 1941On January 4, 1941, the Board issued a Decision and Directionof Elections in the above-entitled case.'The Board therein directedelections among licensed deck officers, licensed engineer officers, andradio operators of United States Lines Company "who are employedon the vessels operated by the United States Lines Company at thetime the vessels are posted and still employed in the same capacityat the time the respective elections are held, excluding those whohave since quit or been discharged for cause." For the reasons'rioted below, the Board is of the opinion that a different eligibilitystandard must be directed for the election among the radio operators.Accordingly, the Board hereby amends its Decision and Directionof Elections,by :Deleting the first word of the third paragraph of Section V, andinserting instead the words "In respect to the elections among thelicensed deck and engineer officers, those";Inserting as the fourth paragraph of Section- V the words "TheA. C. A. had a closed-shop contract with the Company which expiredand which was renewed during the pendency of this proceeding.Consequently, the C. T. U. proposed that radio operators employedduring the hearing be eligible to participate in the election.TheA. C. A. agreed to this proposal, and we adopt it.Accordingly, weshall direct that all radio 'operators employed by the Company on128 N. L R B 89629 N. L. it B, No. 23126 UNITED STATES LINES COMPANY127December 12, 1940, including employees who did not work on thatdate because they were ill or on vacation and employees who were-then or who have since been temporarily laid off, but excludingemployees who have since quit or been discharged for cause, shallbe eligible to vote.";Deleting from the Direction of Elections the clause which beginswith the words "who are employed on the vessels" and ends withthe words "discharged for cause" and paragraphs (a), (b), and (c)quid inserting instead the following :"(a)All licensed deck officers, excluding masters, who are em-ployed on the vessels operated by the United States Lines Companyat the time the vessels are posted and still employed in the samecapacity at the time the election is held, excluding those who havesince quit or been discharged for cause, to determine whether theydesire to be represented for the purposes of collective bargainingby National Organization Masters, Mates & Pilots of America, affili-ated with the American Federation of Labor, or by United LicensedOfficers, or by neither ;"(b)All licensed engineer officers, who are employed on thevessels operated by the United States Lines Company at the timethe vessels are posted and still employed in the same capacity atthe time the election is held, excluding those who have since quitor been discharged for cause, to determine whether or not they desireto be represented for the purposes of collective bargaining by MarineEngineers' Beneficial Association, affiliated with the Congress ofIndustrial Organizations ;"(c)All' radio operators, who were employed on December 12,1940, including employees who did not work on that date becausethey were ill or on vacation and employees who; were then orhave since been temporarily laid off, but excluding employees whohave since quit or been discharged for cause, to determine whetherthey desire to be represented for the purposes of collective bargain-ing by Marine Division, Commercial Telegraphers, Union, affiliatedwith the American Federation of Labor, or by American Communi-cationsAssociation, affiliatedwith the Congress _ of IndustrialOrganizations, or by neither."CHAIRMAN HARRY A. MII.LIs took no part in the consideration ofthe above Amendment to Decision and Direction of Elections.